Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be                                          Nov 12 2013, 5:37 am
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:
JILL M. ACKLIN                                    GREGORY F. ZOELLER
Acklin Law Office, LLC.                           Attorney General of Indiana
Westfield, Indiana
                                                  JOSEPH Y. HO
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

MITCHELL A. BARNES,                               )
                                                  )
       Appellant-Defendant,                       )
                                                  )
           vs.                                    )        No. 84A01-1304-CR-281
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )

                    APPEAL FROM THE VIGO SUPERIOR COURT
                          The Honorable John T. Roach, Judge
       Cause No. 84D01-1206-FD-2040, 84D01-1201-FD-0122, 84D01-1202-FD-0438


                                       November 12, 2013
                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
       Mitchell Barnes (“Barnes”) pleaded guilty to three counts of Class D felony theft

and was ordered to serve an aggregate and maximum nine-year sentence. He appeals and

argues that his sentence is inappropriate in light of the nature of the offense and the

character of the offender.

       We affirm.

                              Facts and Procedural History

       In 2012, Barnes engaged in a pattern of criminal behavior in which he would steal

bottles of liquor from retail establishments in Vigo County, and sell the liquor for crack

cocaine. Barnes’s criminal activity resulted in charges filed under three separate cause

numbers. In cause number 84D01-1201-FD-122, Barnes was charged with one count of

Class D felony theft. In cause number 84D01-1202-FD-438, Barnes was charged with

three counts of Class D felony theft and three counts of Class A misdemeanor criminal

trespass. Finally, in cause number 84D01-1206-FD-2040, Barnes was charged with five

counts of Class D felony theft and two counts of Class A misdemeanor criminal trespass.

       Barnes agreed to plead guilty to one count of Class D felony theft under each of

the three cause numbers. In exchange for his guilty plea, the State agreed to dismiss the

charges that remained. The State also agreed to dismiss pending charges filed under

three additional cause numbers totaling three counts of Class D felony theft and one

count of Class A misdemeanor criminal trespass. All told, Barnes agreed to plead guilty

to three counts of D felony theft in exchange for the dismissal of nine charges of D felony

theft and four charges of A misdemeanor criminal trespass. On February 20, 2013, the

trial court accepted Barnes’s guilty plea.

                                             2
       Barnes was subsequently ordered to serve three consecutive terms of three years

for each Class D felony conviction, for an aggregate and maximum sentence of nine

years. The trial court considered Barnes’s criminal history and his numerous and recent

violations of the terms and conditions of his pretrial release as aggravating circumstances

during his sentencing hearing.

       In its sentencing order, the trial court also recommended that Barnes be referred to

the   Department    of   Correction’s   Purposeful   Incarceration   Program    with   the

recommendation that he be placed in the CLIFF (an acronym for “A Clean Life is

Freedom Forever”) Therapeutic Community, a specialized, intensive substance abuse

program. The court’s order also provides that upon successful completion of the CLIFF

program, Barnes may request a modification of his sentence.

       Barnes now appeals. Additional facts will be provided as necessary.

                                 Discussion and Decision

       Pursuant to Indiana Appellate Rule 7(B), we may revise a sentence otherwise

authorized by statute if, “after due consideration of the trial court’s decision, the Court

finds that the sentence is inappropriate in light of the nature of the offense and the

character of the offender.” In our review of sentences under this rule, “we must and

should exercise deference to a trial court’s sentencing decision, both because Rule 7(B)

requires us to give ‘due consideration’ to that decision and because we understand and

recognize the unique perspective a trial court brings to its sentencing decisions.” Trainor

v. State, 950 N.E.2d 352, 355 (Ind. Ct. App. 2011), trans. denied.



                                            3
      Although we have the power to review and revise sentences, the principal role of

our review should be to attempt to level the outliers, and identify some guiding principles

for trial courts and those charged with improvement of the sentencing statutes, but not to

achieve what we perceive to be a “correct” result in each case. Fernbach v. State, 954
N.E.2d 1080, 1089 (Ind. Ct. App. 2011), trans. denied (citing Cardwell v. State, 895
N.E.2d 1219, 1225 (Ind. 2008)). Our review under Appellate Rule 7(B) should focus on

“the forest—the aggregate sentence—rather than the trees—consecutive or concurrent,

number of counts, or length of the sentence on any individual count.”            Id.   The

appropriate question is not whether another sentence is more appropriate; rather, the

question is whether the sentence imposed is inappropriate. Fonner v. State, 876 N.E.2d
340, 344 (Ind. Ct. App. 2007). And it is the defendant’s burden on appeal to persuade us

that the sentence imposed by the trial court is inappropriate. Childress v. State, 848
N.E.2d 1073, 1080 (Ind. 2006).

      Finally, in Buchanan v. State, our supreme court clarified the rule regarding the

imposition of maximum sentences as follows:

      We have also observed that the maximum possible sentences are generally
      most appropriate for the worst offenders. This is not, however, a guideline
      to determine whether a worse offender could be imagined. Despite the
      nature of any particular offense and offender, it will always be possible to
      identify or hypothesize a significantly more despicable scenario. Although
      maximum sentences are ordinarily appropriate for the worst offenders, we
      refer generally to the class of offenses and offenders that warrant the
      maximum punishment. But such class encompasses a considerable variety
      of offenses and offenders.

767 N.E.2d 967, 973 (Ind. 2002) (internal quotation marks and citations omitted).



                                            4
       In this case, Barnes was convicted of three Class D felony thefts and was ordered

to serve consecutive and maximum sentences for each conviction. See Ind. Code § 35-

50-2-7 (providing that “[a] person who commits a Class D felony shall be imprisoned for

a fixed term of between six (6) months and three (3) years, with the advisory sentence

being one and one-half (1½) years”). Barnes argues that his aggregate nine-year sentence

is not appropriate because his crimes were not “particularly repugnant” and he took

responsibility for his actions. Appellant’s Br. at 7.

       Barnes repeatedly stole high-end liquors from retail stores in Vigo County to

maintain his crack cocaine habit. He repeatedly returned to stores that he had been barred

from in order to steal again. Also, the thefts Barnes pleaded guilty to were committed

while he was on pretrial release for prior alleged thefts. We agree with Barnes that his

offenses are not the worst that could be imagined, but Barnes fails to acknowledge in any

way the harm caused by his criminal acts.

       Barnes’s criminal history is also substantial and supports the sentence imposed.

Barnes’s first conviction occurred in 1993.             He has been convicted of nineteen

misdemeanors, and the following three felonies: Class B felony dealing in

methamphetamine and two unrelated convictions for Class D felony theft. He was also

terminated from unsuccessful probation in separate causes. During the terms of his prior

imprisonment and probation, Barnes was ordered to participate in drug and alcohol

programs and mental health counseling.         He has not taken full advantage of those

programs and admitted to committing the thefts in this case to maintain his crack cocaine



                                              5
habit. Finally, he committed the instant offenses during pretrial release while he was

awaiting trial for prior charges that were dismissed under the plea agreement in this case.

       The trial court acknowledged that Barnes accepted responsibility for his actions

and noted a significant positive change in Barnes from the time the initial charges were

filed to the date of the sentencing hearing. Therefore, the court recommended placement

in the CLIFF program and mental health counseling. The court also informed Barnes that

it would consider a modification of his sentence to work release if Barnes could complete

the programs and prove to the court he was sincere in maintaining his sobriety. Tr. p. 25.

       Under these facts and circumstances, Barnes’s character supports the aggregate

nine-year sentence ordered. Importantly, the trial court has indicated its willingness to

assist Barnes in becoming a productive member of society, if Barnes can maintain

sobriety.   For all of these reasons, we conclude that Barnes’s aggregate nine-year

sentence is not inappropriate in light of the nature of the offenses and the character of the

offender.

       Affirmed.

NAJAM, J., and BROWN, J., concur.




                                             6